696 So. 2d 797 (1997)
Kenneth Harold MOODY, Appellant,
v.
STATE of Florida, Appellee.
No. 96-03375.
District Court of Appeal of Florida, Second District.
February 19, 1997.
*798 PER CURIAM.
Kenneth Moody challenges the trial court's denial of his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Only one of the three issues he raised merits discussion. We affirm.
In his motion Moody alleges that his judgment and sentence documents reflect mandatory minimum terms of imprisonment, whereas at no time during any of the proceedings, including sentencing, were the mandatory provisions of the habitual violent offender statute mentioned. He asks accordingly that the written sentencing documents be corrected to conform to the oral pronouncement. To do so would render the sentence illegal, as this court has held that the mandatory sentencing provisions of section 775.084(4)(b), Florida Statutes (1995), are required to be imposed. Sims v. State, 605 So. 2d 997 (Fla. 2d DCA 1992).
We recognize the split of authority for this proposition. The first and fifth districts are in accord with this court on the issue. White v. State, 618 So. 2d 354 (Fla. 1st DCA 1993); Lowe v. State, 605 So. 2d 505 (Fla. 5th DCA), rev. den., 613 So. 2d 6 (Fla.1992). The remaining districts adopt the view that imposition of these minimum terms is permissive. State v. Morales, 678 So. 2d 510 (Fla. 3d DCA 1996); Hill v. State, 652 So. 2d 904 (Fla. 4th DCA 1995).
Affirmed.
DANAHY, A.C.J., and SCHOONOVER and WHATLEY, JJ., concur.